Citation Nr: 0916966	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  98-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 
percent from April 12, 2002, to September 27, 2006, for 
dysthymic disorder.  

2.  Entitlement to a disability rating in excess of 50 
percent from September 27, 2006, for dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Commonwealth 
of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center  in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is requesting an increased rating from April 2002 
forward, yet the claims file contains few treatment records 
from this time period upon which an evaluation can be based.  
The most recent treatment records are from 2003.  The only 
other relevant evidence are VA examinations from April 2002 
and July 2008.  At the July 2008 examination, the examiner 
stated that she had reviewed the Veteran's VA treatment 
records and his last psychiatric appointment was in May 2008.  
These current and complete records must be obtained before a 
decision can be made.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's current and complete 
VA treatment records should be 
associated with the claims file.  
Evidence of attempts to obtain these 
records should also be associated with 
the claims file.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

